Citation Nr: 1726267	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits awarded in a March 2014 rating decision to the prior attorney, Darla Lilley, in the amount of $7,859.01. 

(The claims for disability benefits are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The appellant had active service from May 1966 April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO awarded attorney fees from past due benefits in the amount of $7,859.01 to Attorney Darla Lilley. 

The Board remanded this matter in March 2015 and in August 2015 to address due process matters involving contested claims procedures.  This matter is returned to the Board for additional consideration.  


FINDINGS OF FACT

1.  The Veteran appointed his former attorney Darla Lilley by executing a signed VAF 21-22 Appointment of Representative (POA) form in November 2007 and again  in December 2007.

2.  Subsequent to appointing attorney Darla Lilley in November 2007, the RO granted service connection for post-traumatic stress disorder (PTSD) with depression in an August 2012 decision, which assigned an initial evaluation of 50 percent effective February 26, 2007 and an evaluation of 70 percent from August 17, 2011.

3.  The Veteran initiated appeal of the initial rating and effective dates assigned for a grant of service connection for his PTSD by filing an August 2012 notice of disagreement (NOD) in response to the rating of the same month that granted service connection for PTSD with secondary depression.  

4.  The Veteran signed and executed a valid fee agreement in September 2012, confirming the receipt of the August 2012 adverse rating and agreeing that attorney Darla Lilley would be entitled to 20 percent of any past due benefits and acknowledged attorney Lilley's right to request that the Court award attorney fees and litigation expenses with regard to his case under EAJA.  

5.  During the pendency of the appeal, in February 2013, attorney Darla Lilley withdrew her representation of the Veteran; the RO notified the Veteran later that month that fees may still be payable to attorney out of any retroactive benefits granted despite this attorney no longer representing the Veteran.  

6.  On March 25, 2013 the Veteran executed a signed VA 21-22a appointing attorney Lori Chism to represent him before the VA.  No fee agreement for this attorney was executed or submitted at this time.  

7.  While the appeal of the August 2012 rating was pending, the RO in a March 7, 2014 rating, partially granted a staged increase for the appealed initial rating of the PTSD/depression, assigning a 100 percent rating from December 17, 2013, and a total disability rating due to individual unemployability for service connected disability (TDIU) was granted effective August 17, 2011.  Additionally, Dependents Educational Assistance was established from August 17, 2011.  

8.  The April 2014 partial grant created a retroactive amount of $39,295.03 in past due benefits, out of which 20 percent for attorney fees in the amount of $7,859.01 were awarded to the Veteran's former attorney Darla Lilley.  


CONCLUSION OF LAW

The criteria for the payment of attorney fees in the amount of $7,859.01 to the Veteran's former attorney Darla Lilley from past-due benefits based on the February 2012 partial grant of increased rating for PTSD and depression in addition to DEA benefits have been met. 38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Analysis

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. § 20.3 (p) (2016).  As the propriety of attorney fees from the award of past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim. 

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2016).  In this matter the Board notes that the Board remanded this matter twice in February 2015 and August 2015 in order for the RO to send the contesting claimant, attorney Darla Lilley copies of all adjudication documents pertinent to this matter, including a copy of the statement of the case and additional documents that had only been sent to the Veteran and his current POA.  These documents were sent out per correspondence dated on April 13, 2016.  Thus the requirements of this regulation are satisfied.  In sum, the Board finds that no further action is necessary here under VA's duties to notify and assist.

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904 (a) (West 2014).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and an NOD has been filed with respect to that decision on or after June 20, 2007.  In May 2008, VA revised and renumbered the regulatory provisions governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2014).  The revised regulations generally are applicable to cases where an NOD is filed with respect to a challenged VA decision on, or after, June 20, 2007. Id.  The attorney must also comply with the power of attorney (POA) requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g).  See 38 C.F.R. § 14.636 (c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636 (e), (f).

In the Veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility, which is at the root of the claim on appeal, is governed by 38 U.S.C.A. § 5904 and 38 C.F.R. § 14.636. 

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted. 38 U.S.C.A. § 5904 (d); 38 C.F.R. § 14.636 (h)(1). Such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted. 38 C.F.R. § 14.636 (h)(1)(iii).

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit), in interpreting what constitutes a "first ... final decision in the case," determined that "a Veteran's claim based on a specified disability does not become a different 'case' at each stage of the often lengthy and complex proceedings, including remands as well as reopening." Although the Federal Circuit acknowledged that "a case 'encompasses' all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled," the Federal Circuit maintained that "the claim for benefits includes the issues emanating from the disability or injury that led to the claim."  Thus, claims brought by a claimant that are not reasonably raised by the original claim, nor result from the disability or injury that led to the claim, must be regarded as separate claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran contests the March 2014, award of $7,859.01 in attorney fees to his former attorney Darla Lilley.  He is not questioning the reasonableness of the award but is instead challenging basic entitlement to these fees due to the fact that this attorney is no longer representing him.  He has also argued that these fees would not be due to his current attorney as they did not have a fee agreement in place at the time the fees were generated. 

The Veteran appointed his former attorney Darla Lilley (hereinafter referred to as attorney Lilley) to represent him in his VA claims on November 13, 2007 by executing a signed VAF 21-22 Appointment of Representative (POA) form.  Another signed POA form was executed by the Veteran in December 2007 again appointing attorney Lilley.  She continued to represent the Veteran for his VA claims in 2008 with a fee agreement (also referred to as Fee Contract) executed on October 22, 2008 in which the Veteran agreed to the award of 20 percent of any past due benefits in conjunction with an appeal of a June 2008 adverse Board decision denying service connection for rheumatoid arthritis to the Court of Appeals for Veterans Claims (CAVC).  This agreement also acknowledged the attorney's right to request that the Court award attorney fees and litigation expenses with regard to his case under the provisions of the Equal Access to Justice Act (EAJA), and entitlement to the full amount of any award granted under EAJA.  This agreement was signed by the Veteran.  Also in October 2008, the VA was given notification of the Fee Contract which requested the VA honor the provisions of this contract to include directly paying attorney Lilley the attorney fees directly from any past due benefits.  Thereafter, following a May 2009 issuance of a Joint Motion for Remand by the CAVC concerning the issue of entitlement to service connection for rheumatoid arthritis, EAJA fees in the amount of $2503.12 were awarded in June 2009 to attorney Lilley by the VA Office of General Counsel (OGC).  This award of attorney fees is not being challenged.  

Following this award, attorney Lilley continued to serve as the Veteran's attorney representing him in matters before the VA.  During such time, the RO in a June 2010 rating denied service connection for multiple issues including a psychiatric disorder classified as depressive disorder.  (A claim of service connection for a psychiatric disorder classified as PTSD was pending on remand status from the June 2008 Board decision).  The Veteran, with attorney Lilley's representation, filed a NOD in June 2010 in part with the denial of service connection for depressive disorder.  Also following this rating, the Veteran and attorney Lilley signed and executed another Fee Contract in July 2010, confirming the receipt of the June 2010 adverse rating and again agreeing that attorney Lilley would be entitled to 20 percent of any past due benefits and again acknowledged the attorney's right to request that the Court award attorney fees and litigation expenses with regard to his case under EAJA.  

While the NOD for depression and remanded appeal for PTSD were pending, the RO in an August 2012 decision granted service connection for a psychiatric disorder of PTSD with depressive disorder.  This rating assigned an initial evaluation of 50 percent effective February 26, 2007 and a staged evaluation of 70 percent was assigned from August 17, 2011.  Following this award, attorney Lilley was awarded $10,504.28 in attorney fees from the PTSD appeal via an August 2012 RO action.  This award of attorneys fees is not being challenged.  

The Veteran initiated appeal of the initial rating and effective dates assigned for a grant of service connection for his PTSD by filing an August 2012 NOD in response to a rating of the same month that granted service connection for PTSD with secondary depression.  The Veteran signed and executed another Fee Contract in September 2012, confirming the receipt of the August 2012 adverse rating and again agreeing that attorney Lilley would be entitled to 20 percent of any past due benefits and again acknowledged attorney Lilley's right to request that the Court award attorney fees and litigation expenses with regard to his case under EAJA.  

Subsequently attorney Lilley sent the Veteran a letter dated on February 25, 2013 in which she announced that she was withdrawing her representation of the Veteran as his attorney.  The RO sent the Veteran a letter dated on February 28, 2013 acknowledging that they had received notice from attorney Lilley that she was no longer representing the Veteran before the Department of Veterans Affairs.  This letter notified the Veteran that although he was no longer represented by an attorney, fees may still be payable out of any retroactive benefits granted.  He was also advised to send another VAF 21-22a to appoint another private attorney or other accredited representative.  

On March 25, 2013 (received by the VA on March 27, 2013) the Veteran executed a signed VA 21-22a appointing attorney Lori Chism (hereinafter referred to as attorney Chism) to represent him before the VA.  No fee agreement was submitted at this time.  

Thereafter, in a March 7, 2014 rating, the RO issued a rating that partially granted a staged increase for the appealed initial rating of the PTSD/depression from the August 2012 rating.  Specifically the PTSD with depression was granted a 100 percent rating from December 17, 2013, and a total disability rating due to individual unemployability for service connected disability (TDIU) was granted effective August 17, 2011.  Additionally, Dependents Educational Assistance was established from August 17, 2011.  

Following this March 2014 partial grant of the initial rating appealed from the August 2012 rating, an internal VA 21-8947 Compensation and Pension Award was generated showing that effective March 13, 2014 an attorney fee in the amount of $7859.01 was due from a retroactive award.  The internal VA attorney fee spreadsheet from March 13, 2014 calculated a retroactive amount due from the award dated March 7, 2014 in the full amount of $39,295.03, less 20 percent for attorney fees in the amount of $7,859.01, for an adjusted retroactive amount of $31,436.02.  On March 24, 2014, the RO sent a letter that was simultaneously sent to the Veteran and attorney Lilley, which advised that an accredited attorney properly filed a valid direct pay fee agreement per 38 CFR § 14.636(g) which requested a payment of 20 percent of the claimant's award of past due benefits.  The letter advised that following the award of an increased rating for PTSD and TDIU, that an award of attorney fees of $7859.01 was withheld which is 20 percent of the $39,295.03 past due benefits from this decision.  The letter confirmed that the requirements for payment of 20 percent of past due benefits had been met.  However this letter did not specifically name the attorney entitled to this fee.  

The Veteran filed a Notice of Disagreement (NOD) on March 28, 2014 expressing his disagreement with this March 2014 attorney fee decision.  In it he expressed his opinion that neither his current attorney Chism nor his prior attorney Lilley were entitled to attorney fees and because of this, that he should be awarded the remaining money from the past due benefits.  He argued that attorney Lilley withdrew from the appeal in February 2013 and that there was no fee agreement with current attorney Chism.  

Subsequent RO actions clarified that the $7859.01 fee payment was due to attorney Lilley rather than attorney Chism.  In an April 2016 DRO process explanation letter sent to the Veteran the RO advised the Veteran that the fees were due to attorney Lilley as there was no fee agreement with attorney Chism and that attorney Lilley had not relinquish her rights to any fees payable from any retroactive benefits payable from any benefits granted from any issue on appeal when she was his representative.  Subsequently, while the appeal was pending, the RO released the attorney fees to attorney Lilley as per a June 19, 2014 letter sent to attorney Lilley advising of this action.  

It was not until April 14, 2015 that an attorney fee agreement was executed between the Veteran and his current attorney Chism.

Upon review of the evidence, the Board finds that the $7859.01 fee payment was appropriately paid to attorney Lilley.  In this case, there is no issue as to whether attorney Lilley was eligible to charge a fee for the services provided.  The AOJ issued a decision on the service connection claim for PTSD with depression in an August 2012, which assigned initial disability rating as discussed above and a NOD by the Veteran with representation from attorney Lilley was filed initiating an appeal of that decision assigning the initial disability rating.  This was filed in August 2012, which clearly is after June 20, 2007.  The power of attorney and fee agreement requirements set forth in 38 C.F.R. § 14.636 were also satisfied, including those pertaining to the collection of a fee out of past-due benefits awarded to the Veteran as specified in 38 C.F.R. § 14.636 (g).  

With respect to the Veteran's current POA, attorney Chism, she was not representing the Veteran at the time of the August 2012 rating and NOD and did not have an executed POA until March 25, 2013 and no fee agreement until April 2015.  There is no evidence to support, nor has any argument been presented, to suggest that any of the attorney fees paid to attorney Lilley should be paid to current attorney Chism from these past due benefits.

Therefore, the payment of $7,859.01to the Veteran's former attorney Darla Lilley as attorney fees is proper, and the Veteran's appeal to prevent the withholding of such payment is denied.


ORDER

The payment of $7,859.01 in attorney fees from past-due benefits awarded in a March 2014 rating decision to the Veteran's former attorney, Darla Lilley, is proper; the Veteran's appeal of this payment is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


